Exhibit 10.1

ATLAS AIR WORLDWIDE HOLDINGS, INC.

ANNUAL INCENTIVE PROGRAM

FOR SENIOR EXECUTIVES

Amended by Compensation Committee: As of February 25, 2013



--------------------------------------------------------------------------------

ATLAS AIR WORLDWIDE HOLDINGS, INC.

ANNUAL INCENTIVE PROGRAM

FOR SENIOR EXECUTIVES

Purpose.

The purpose of the Program is to set forth certain terms and conditions
governing cash awards made under Atlas Air Worldwide Holdings, Inc.’s (“AAWW”)
2007 Incentive Plan, as amended (the “Plan”). The Program shall be treated for
all purposes as a sub-plan or arrangement for the grant of Cash Awards under the
Plan. Awards under the Program are intended to qualify for the performance-based
compensation exception to the limitations on tax deductibility imposed by
Section 162(m) of the Code and together with the applicable terms of the Plan
and Program shall be construed accordingly. The Program shall be effective as of
January 1, 2007, and shall be applicable for the 2007 Program Year and
subsequent Program Years during the continuance of the Plan unless amended or
terminated by the Committee pursuant to Section 10. Capitalized terms not
defined herein shall have the meanings given in the Plan.

Definitions.

Award

shall mean an opportunity to earn benefits under the Program.

Atlas

shall mean AAWW or its subsidiaries, as applicable.

Base Salary

shall mean an Eligible Employee’s actual base salary for the applicable period.

Board

shall mean the Board of Directors of AAWW.

Beneficiary

shall mean a Participant’s beneficiary designated pursuant to Section 8.

Code

shall mean the Internal Revenue Code of 1986, as amended from time to time.

Committee

shall mean the Compensation Committee of the Board.



--------------------------------------------------------------------------------

Eligible Employee

means any of the Chief Executive Officer, President, Executive Vice Presidents
and Senior Vice Presidents of AAWW and such other Atlas senior executive
officers as shall be designated by the Committee.

Participant

shall mean any Eligible Employee during such Eligible Employee’s period of
participation in the Program.

Program

shall mean this Atlas Air Worldwide Holdings, Inc. Annual Incentive Program for
Senior Executives, as it may be amended from time to time.

Program Year

shall mean the calendar year.

Administration.

The Program shall be administered by the Committee. The Committee shall have
full power and authority in its sole discretion to construe and interpret the
Program, establish and amend administrative regulations to further the purpose
of the Program, determine the extent to which Award payments have been earned by
virtue of satisfying the financial goal described in Section 5.2, determine
whether to reduce under Sections 5.2(b) through 5.2(e), to the extent that cost
control, service reliability, management-business objectives and any other
performance criteria have not been satisfied, the amount otherwise payable under
Section 5.2, determine whether to settle a portion of the Award in Atlas stock
and take any other action necessary to administer the Program. All decisions,
actions or interpretations of the Committee shall be final, conclusive, and
binding upon all Participants.

Participation.

Each Eligible Employee shall participate in the Program if he or she is employed
as an Eligible Employee on the first day of the Program Year. An individual who
becomes an Eligible Employee during a Program Year but prior to September 30 of
the applicable year will participate only with respect to Base Salary earned on
and after the date he or she first becomes an Eligible Employee. Any
determination by the Committee to provide incentive compensation to an Eligible
Employee other than as described in the preceding two sentences shall be treated
as a separate award made outside the Program.

Section 5: Determination of Awards.

Maximum Bonus Award. The maximum bonus payable under an Award for each Program
Year will be the lesser of (i) the dollar limit set forth in Section 4.c of the
Plan, and (ii) the following percentage of Base Salary for each Participant, as
such percentages may be increased by the Committee from time to time:
two-hundred percent (200%) of Base Salary for the Chief Executive Officer,
one-hundred and seventy percent (170%) for Executive Vice Presidents and
one-hundred and fifty percent (150%) of Base Salary for each other Participant.



--------------------------------------------------------------------------------

Performance Measures. Payment under an Award is conditioned upon achievement of
the threshold Financial Goal, as described below. If the threshold Financial
Goal is achieved, the Award payment will be the maximum bonus amount described
in Section 5.1 minus such adjustments, if any, as the Committee determines to be
appropriate to reflect levels of achievement with respect to the Financial Goal
(if that Goal is achieved at a level below the maximum level) and/or one or more
of the other factors described below and/or such other factors as shall be
designated by the Committee.

Financial Goal. The financial goal is based on Atlas’s earnings per share. For
each Program Year, the threshold earnings per share level (which must be met
before any amounts will be payable under Awards), the maximum earnings per share
level, intermediate earnings per share levels, and the percentage of each
Participant’s target bonus award that will be deemed achieved at each such
profit level, will be determined by the Committee.

Cost Control Adjustment. The Committee may reduce maximum Award payments, if
any, to reflect the level of achievement of such cost control goal or goals as
the Committee may establish for the Program Year.

Service Reliability. The Committee may also reduce maximum Award payments, if
any, to reflect the level of achievement of such service reliability factors as
the Committee may determine for the Program Year.

Management Business Objectives Adjustment. The Committee may also reduce maximum
Award payments, if any, to reflect the level of achievement of such individual
management business objectives as the Committee may determine in the case of any
Participant for the Program Year.

Effect of Corporate Transactions and other Exigencies. Without limiting the
generality of the foregoing, the Committee shall have the authority, to the
extent consistent with the requirements for satisfying the performance-based
compensation exception under 162(m) of the Code, to identify objectively
determinable events (for example, but without limitation, acquisitions or
dispositions) which, if they occur, would have a material effect on objective
Performance Criteria applicable to Awards under the Program, and to adjust such
Performance Criteria in an objectively determinable manner to reflect such
events.

Payment of Awards under this Program.

General. Subject to Section 6.4, Participant will be entitled to receive
payment, if any, under an Award if the Participant is still employed by Atlas on
the last day of the Program Year for which the Award is paid, unless in the
period between the last day of the Program Year and any payout under the
Program, the Participant is terminated by Atlas for Cause (as defined in
Section 7) or the Participant terminates his employment with Atlas for any
reason. A Participant will receive an Award in the manner and at the times set
forth in this Sections 6.

Time of Payment. Any amount payable for an Award for a Program Year shall be
paid by Atlas within two weeks following certification by the Committee as to
achievement of the performance goals following the completion of the year-end
audit for the applicable Program Year, but in no event later than March 15 of
the year following the applicable Program Year.



--------------------------------------------------------------------------------

Form of Payment. All amounts payable for an Award shall be paid in cash or Atlas
stock, but Atlas stock may be used, if at all, only for the portion of the Award
that exceeds fifty percent (50%) of Base Salary.

Termination of Employment.

In General. Except as provided otherwise in this Section 6.4, a Participant
whose employment terminates for any reason prior to the last day of the Program
Year for which an Award is payable shall forfeit such Award.

Death or Disability. In the event of death or a termination by the Company of
the Participant’s employment with the Company or its Subsidiaries (a
“Termination of Service”) by reason of the Participant’s Disability, the
Committee may, in its sole discretion, direct that all or a portion of a
Participant’s Award be paid, taking into account the duration of employment
during the Program Year, the Participant’s performance, and such other matters
as the Committee shall deem appropriate. For purposes of this Agreement, a
termination of Service shall be deemed to be by reason of “Disability” if upon
such Termination of Service, the Participant shall have been continuously
disabled from performing the duties assigned to the Participant for a period of
not less than six consecutive calendar months and such Disability shall be
deemed to have commenced on the date following the end of such six consecutive
calendar months.

Retirement; Involuntary Termination; Good Reason. If a Participant’s employment
terminates during a Program Year by reason of (i) an involuntary termination by
Atlas not for Cause (as defined in Section 7 below), (ii) termination by the
Participant for Good Reason (as defined below), or (iii) in the sole discretion
of the Committee, normal retirement under a retirement program of Atlas, the
Participant shall be entitled to receive a payment with respect to an Award for
the Program Year in which such termination occurred, as if he or she had been
employed by Atlas on the last day of such Program Year in an amount equal to the
lesser of (1) the amount he or she would have received if he or she was employed
by Atlas on the last day of the Program Year based upon actual company
performance measured pursuant to the plan (and assuming for such purpose that
50% of his or her individual Management Business Objectives (“MBOs”) have been
achieved), or (2) his or her target bonus percentage. Such payment shall be
subject to all terms and conditions of the Program, including without limitation
the provisions of Section 5 (relating to determination of the Award) and
Section 6.2 (relating to the time of payment of the Award). “Good Reason” under
this Section 6 shall mean (i) a material reduction in Participant’s duties and
responsibilities from those of Participant’s most recent position with Atlas, or
(ii) a reduction of Participant’s aggregate salary, benefits and other
compensation (other than bonus opportunity, which shall be paid as provided
above) from that which the Participant was most recently entitled during
employment with Atlas other than in connection with a reduction as part of a
general reduction applicable to all participants in the Program. This
Section 6.4 shall not apply to the extent the rights of a Participant in such
circumstances are governed by another agreement.

Change in Control.

In the event Atlas undergoes a Change in Control, Awards will be determined and
paid in accordance with this Section 7 based on the assumption that each of the
Financial Goal, the Cost



--------------------------------------------------------------------------------

Control Goal, the MBOs and any other Performance Criteria under Section 2 have
been achieved at a level of 100% of target for the Plan Year in which the Change
in Control takes place pursuant to Section 5 of the Program; provided, however,
if upon completion of the year-end audit for the applicable Program Year it is
determined that the Financial Goal or any other Performance Criteria was
achieved at a level higher than 100% of target, Awards will be correspondingly
adjusted pursuant to Section 5 of the Program. Notwithstanding the above, a
Participant whose employment with Atlas terminates prior to the Change in
Control shall forfeit such Award, unless such termination is by reason of
(i) death, (ii) Disability, (iii) normal retirement under a retirement program
of Atlas, (iv) by Atlas not for Cause, or (v) by the Participant for Good Reason
(as defined below). For purposes of this Program, “Change in Control of Atlas”
shall mean a “change in control event” (as that term is defined at
Section 1.409A-3(i)(5) of the Treasury Regulations) with respect to the Company,
which generally will include the following events, subject to such additional
rules and requirements as may be set forth in the Treasury Regulations and
related guidance:

(1) a transfer or issuance of stock of the Company, where stock in the Company
remains outstanding after the transaction, and one person, or more than one
person acting as a group (as determined under the Treasury Regulations),
acquires ownership of stock in the Company that, together with stock held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of the Company (however, if a person or group
is considered to own more than 50% of the total fair market value or 30% of the
total voting power of the stock of the Company, the acquisition of additional
stock by the same person or group will not be considered a change in control for
purposes of this Section 7);

(2) the acquisition by a person or group, during the 12-month period ending on
the date of the most recent acquisition by such person or group, of ownership of
stock possessing 30% or more of the total voting power of the Company (however,
if a person or group is considered to control the Company within the meaning of
this sentence (i.e., owns stock of the Company possessing 30% of the total
voting power of the Company), then the acquisition of additional control will
not be considered a change in control for purposes of this Section 7);

(3) the replacement of a majority of members of the Company’s Board of Directors
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s Board of Directors before
the appointment or election; or

(4) the acquisition by a person or group, during the 12-month period ending on
the date of the most recent acquisition by such person or group, of assets from
the Company that have a total gross fair market value equal to or more than 40%
of the total gross fair market value of all the assets of the Company, as
determined under the Treasury Regulations (however, a transfer of assets to
certain related persons, as provided under the Treasury Regulations, or to an
entity that is controlled by the shareholders of the Company immediately after
the transfer, will not be considered a change in control for purposes of this
Section 7). For purposes of this Program, “Continuing Directors” shall mean the
directors of Atlas on the date hereof and each other director, if such other
director’s nomination for election to the Board of Directors of Atlas is
recommended by a majority of the then Continuing Directors. “Cause” shall mean
(i) the Participant’s refusal or failure (other than during periods of illness
or Disability (as defined in the Plan)) to perform his or her material duties
and responsibilities to Atlas, (ii) the conviction or



--------------------------------------------------------------------------------

plea of guilty or nolo contendere of the Participant in respect of any felony,
other than a motor vehicle offense, (iii) the commission of any act which causes
material injury to the reputation, business or business relationships of Atlas
including, without limitation, any material breach of written policies of Atlas
with respect to trading in securities, (iv) other acts of fraud in connection
with the Participant’s duties and responsibilities to Atlas, including, without
limitation, misappropriation, theft or embezzlement in the performance of the
Participant’s duties and responsibilities as an employee of Atlas, or (v) a
violation of any material Atlas policy, including, without limitation, a
violation of the laws against workplace discrimination. “Good Reason” under this
Section 7 shall mean the failure of the surviving entity in the Change in
Control, of failure of an affiliate of the surviving entity, to continue the
Participant in a position with the surviving entity or affiliate that (a) is not
located within 40 miles of the location of such Participant’s most recent
principal location of employment with Atlas, (ii) does not involve substantially
comparable duties and responsibilities as such Participant’s most recent
position with Atlas, or (iii) does not entitle the Participant to salary,
benefits and other compensation (other than bonus opportunity, which shall be
paid as provided above) that, in the aggregate, are substantially comparable or
more favorable than those to which the Participant most recently was entitled
during employment with Atlas. This Section 7 shall not apply to the extent the
rights of a Participant in such circumstances are governed by another agreement.

Beneficiary Designation.

Designation and Change of Designation. Each Participant shall file with Atlas a
written designation of one or more persons as the Beneficiary who shall be
entitled to receive the Award, if any, payable under the Program upon the
Participant’s death. A Participant may, from time to time, revoke or change his
Beneficiary designation without the consent of any prior Beneficiary by filing a
new designation with Atlas. The last such designation received by Atlas shall be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless received by Atlas prior to the Participant’s
death, and in no event shall it be effective as of any date prior to such
receipt.

Absence of Valid Designation. If no such Beneficiary designation is in effect at
the time of a Participant’s death, or if no designated Beneficiary survives the
Participant, or if such designation conflicts with law, the Participant’s estate
shall be deemed to have been designated as the Participant’s Beneficiary and
shall receive the payment of the amount, if any, payable under the Program upon
his death. If Atlas is in doubt as to the right of any person to receive such
amount, Atlas may retain such amount, without liability for any interest
thereon, until the rights thereto are determined, or Atlas may pay such amount
into any court of appropriate jurisdiction and such payment shall be a complete
discharge of the liability of the Program and Atlas therefor.

General Provisions.

Plan to be Unfunded. The Program is intended to constitute an unfunded incentive
compensation arrangement. Nothing contained in the Program, and no action taken
pursuant to the Program, shall create or be construed to create a trust of any
kind. A Participant’s right to receive an Award shall be no greater than the
right of an unsecured general creditor of Atlas. All Awards shall be paid from
the general funds of Atlas, and no special or separate fund shall be established
and no segregation of assets shall be made to assure payment of such Awards.
There shall not vest in any Participant or Beneficiary any right, title, or
interest in and to any specific assets of Atlas.



--------------------------------------------------------------------------------

Section 409A of the Code. Awards under the Program are intended to be exempt
from the requirements of Section 409A of the Code and shall be construed and
administered accordingly. Notwithstanding anything to the contrary in the
Program, neither Atlas, nor any affiliate, nor the Committee, nor any person
acting on behalf of Atlas, any affiliate, or the Committee, shall be liable to
any Participant or to the estate or beneficiary of any Participant or to any
other holder of an Award by reason of any acceleration of income, or any
additional tax, asserted by reason of the failure of an Award to satisfy the
requirements of Section 409A or by reason of Section 4999 of the Code; provided,
that nothing in this Section 9.3 shall limit the ability of the Committee or
Atlas to provide by separate express written agreement with a Participant for a
gross-up payment or other payment in connection with any such tax or additional
tax.

Rights Limited; Conflicts. Nothing contained in the Program shall give any
Eligible Employee the right to continue in the employment of Atlas, or limit the
right of Atlas to discharge an Eligible Employee. If there is a conflict between
this Program and another senior executive employment program or arrangement,
such other program or arrangement shall control.

Governing Law. The Program shall be construed and governed in accordance with
the laws of the State of New York.

Taxes. There shall be deducted from all amounts paid under the Program all
federal, state, local and other taxes required by law to be withheld with
respect to such payments.

Amendment, Suspension, or Termination.

Except with respect to 6.4(c) for any Program Year in effect, the Committee
reserves the right to amend, suspend, or terminate the Program at any time.